UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1526


CLAUDIA YESENIA BARRIOS DE MARTINEZ; D.M.,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 15, 2012              Decided:   March 5, 2012


Before KING, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Murray D. Hilts, San Diego, California, for Petitioners.   Tony
West, Assistant Attorney General, Jennifer L. Lightbody, Senior
Litigation Counsel, Stefanie A. Svoren, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Claudia Yesenia Barrios de Martinez, and her son, D.M.

(collectively Petitioners), natives and citizens of El Salvador,

petition for review of an order of the Board of Immigration

Appeals    (Board)    dismissing         their    appeal     from    the   immigration

judge’s    denial     of    their   requests       for    asylum,    withholding     of

removal, and protection under the Convention Against Torture.

Barrios de Martinez is the primary applicant for asylum and the

claims of her son are derivative of her application.                            See 8

U.S.C. § 1158(b)(3) (2006); 8 C.F.R. § 1208.21(a) (2011).                           For

the reasons set forth below, we deny the petition for review.

              A determination regarding eligibility for asylum or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                         INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                 Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.      8 U.S.C. § 1252(b)(4)(B) (2006).                     Legal issues are

reviewed      de   novo,     “affording         appropriate      deference    to    the

[Board]’s     interpretation        of    the    [Immigration       and    Nationality

Act] and any attendant regulations.”                     Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                    This court will reverse

the   Board    only    if    “the    evidence       .    .   .   presented    was   so

compelling that no reasonable factfinder could fail to find the

                                           2
requisite fear of persecution.”                    Elias-Zacarias, 502 U.S. at

483-84; see also Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir.

2002).     Furthermore, “[t]he agency decision that an alien is not

eligible for asylum is ‘conclusive unless manifestly contrary to

the law and an abuse of discretion.’”                   Marynenka v. Holder, 592

F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

              We     have     reviewed     the     record     and     conclude    that

substantial evidence supports the adverse credibility finding.

We further conclude that Barrios de Martinez failed to establish

that   she    was        targeted   by    Mara    Salvatrucha       gang   members   on

account of a protected ground.                   See Lizama v. Holder, 629 F.3d

440, 447 (4th Cir. 2011).             We therefore uphold the denial of her

requests for asylum and withholding of removal.                        See Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004) (“Because the burden

of proof for withholding of removal is higher than for asylum —

even though the facts that must be proved are the same — an

applicant who is ineligible for asylum is necessarily ineligible

for withholding of removal under [8 U.S.C.] § 1231(b)(3).”).

              Additionally,         Barrios       de   Martinez      challenges      the

denial   of        her    request   for    protection       under    the   Convention

Against Torture.            To qualify for such protection, a petitioner

bears the burden of proof of showing “it is more likely than not

that he or she would be tortured if removed to the proposed

                                            3
country of removal.”        8 C.F.R. § 1208.16(c)(2) (2011).             Based on

our review of the record, we conclude that substantial evidence

supports the denial of her request for relief.                      See Dankam v.

Gonzales,   495    F.3d    113,   124   (4th    Cir.    2007)      (setting    forth

standard of review).

            We    therefore   deny      the    petition      for    review.*      We

dispense    with    oral    argument     because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   PETITION DENIED




    *
       Although it appears that the immigration judge completed
the proceedings in Atlanta, Georgia, see 8 U.S.C. § 1252(b)(2)
(2006), we decline to exercise our inherent authority to
transfer the case to the Eleventh Circuit as we find it would
not be in the interest of justice to do so.       See Sorcia v.
Holder, 643 F.3d 117, 122-24 (4th Cir.), cert. denied, 132 S.
Ct. 776 (2011). Additionally, we have reviewed the Petitioners’
due process claim, and find that Petitioners fail to demonstrate
the requisite prejudice. See Anim v. Mukasey, 535 F.3d 243, 256
(4th Cir. 2008); Rusu, 296 F.3d at 320.


                                        4